Citation Nr: 1032666	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-40 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1979 to July 1983.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The case was previously before the Board in March 
2009 and was remanded for additional development.  It has 
returned to the Board for further appellate action. 

A claim for service connection for neurodermatitis was granted by 
the RO in March 2010.  As this represents a complete grant of the 
benefit sought on appeal, that claim is no longer before the 
Board.  In addition, pursuant to the Board's remand instructions, 
the RO reviewed the record and determined that the issue of an 
initial increased rating for allergic rhinitis was not on appeal, 
as the Veteran had not filed a notice of disagreement or 
substantive appeal with respect to that issue.  Accordingly, the 
Board does not have jurisdiction to review this issue.  38 C.F.R. 
§ 20.200 (2009).

The Veteran was scheduled for a hearing before the Board at the 
RO in January 2009, but she failed to appear and did not offer 
any explanation for her absence.  Accordingly, her request for a 
hearing is considered withdrawn and the Board may proceed to 
adjudicate the claims.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence 
establishes that the Veteran has PTSD which is associated with an 
in-service stressor.




CONCLUSION

Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PTSD, which she 
contends results from her experiences in service, to include 
multiple instances of sexual assault and harassment. 

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  See 38 
C.F.R. § 3.304(f).  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in service stressor.  
38 C.F.R. § 3.304(f)(3).

Under 38 C.F.R. § 3.304(f)(5) (as redesignated in 75 Fed. Reg. 
39,843, 39,852 (July  13, 2010)), if a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are not 
limited to: request for transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavioral 
changes.  In addition, with regard to personal assault cases, VA 
has provided special evidentiary development procedures, 
including the interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999), (citing VA Adjudication Procedure 
Manual M21-1 (M21-1) (now M21-1MR).  

The evidence of record indicates that the Veteran has been 
diagnosed as having PTSD by multiple medical providers, and she 
has consistently reported sexual assault and harassment in 
service.  Pursuant to the Board's remand instructions, she was 
afforded a VA examination in January 2010, in which PTSD was 
diagnosed.  The examiner noted the Veteran's history of military 
sexual trauma and identified this as the stressor which caused 
PTSD.  The examiner opined that the Veteran seemed believable in 
her account of the incidents and noted that her reports had been 
consistent over time.  

After carefully reviewing the relevant evidence, the Board finds 
that service connection for PTSD is warranted.  The Veteran is 
competent to describe her experiences in service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, 
or find nonprobative, lay evidence simply because it is not 
accompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  The record reflects 
that the Veteran has consistently described sexual trauma in 
service and that this event has been associated with PTSD as 
diagnosed by multiple providers.  Affording the Veteran the 
benefit of the doubt, all of the elements of a claim for service 
connection for PTSD have been met, and the claim is granted.  


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Service connection for PTSD is granted.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


